Citation Nr: 1009518	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  05-10 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for temporomandibular 
joint (TMJ) syndrome, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for traumatic 
arthritis of the right ankle, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for traumatic 
arthritis of the left ankle, currently evaluated as 20 
percent disabling

4.  Entitlement to an increased (compensable) rating for 
residuals of loss of teeth 2, 3, 14, 25, 26, 27, 28, 29, 30, 
and 31.

5.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to 
December 1990.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office in Louisville, Kentucky that denied 
ratings in excess of 20 percent for TMJ syndrome and each 
ankle affected by arthritis, as well as a compensable 
evaluation for loss of multiple teeth. 

The medical evidence has related the Veteran's dental 
problems to headaches.  As such, the issue of entitlement to 
service connection for headaches, to include as secondary to 
the Veteran's dental disability, is referred to the RO for 
appropriate action.

In April 2008, the claim was remanded to the RO for 
additional action.  The case has been returned to the Board 
and is ready for further review.  The Board is also satisfied 
that there was substantial compliance with its remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


Because the Veteran is challenging the rating assigned for 
his service-connected disabilities and the record raises 
assertions that he is unemployable because of his service-
connected disorders, the determination as to whether he is 
entitled to TDIU is part and parcel of the determination of 
the rating for the increased rating claims.  Rice v. 
Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has 
jurisdiction over this matter as to the increased ratings, 
the claim for TDIU is addressed in the Remand portion of the 
instant decision and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the Veteran if further action is required.  


FINDINGS OF FACT

1.  The Veteran's jaw disability is not manifested by severe 
malunion of the mandible, a temporomandibular articulation 
with inter-incisal range of 20 millimeters (mm) or less, 
chronic osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, any loss of the mandible, nonunion of the mandible, 
any loss of the ramus, any loss of the condyloid or coronoid 
process, any loss of the hard palate, or any loss or malunion 
of the maxilla.    

2.  The Veteran's right ankle disorder is manifested by pain 
and limited motion.  

3.  The Veteran's left ankle disorder is manifested by pain 
and limited motion.   

4.  Teeth numbered 2, 3, 14, 25, 26, 27, 28, 29, 30, and 31 
are replaced by suitable prosthesis, without loss of 
masticatory surface.   


CONCLUSIONS OF LAW
 
1.  The criteria for a disability rating greater than 20 
percent for the service-connected TMJ syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.150, 
Diagnostic Code 9905 (2009).  

2.  The criteria for a disability rating greater than 20 
percent for traumatic arthritis of the right ankle have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, 
DC 5271 (2009).

3.  The criteria for a disability rating greater than 20 
percent for traumatic arthritis of the left ankle have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, 
DC 5271 (2009). 

4.  The criteria for a compensable rating for residuals of 
loss of teeth 2, 3, 14, 25, 26, 27, 28, 29, 30, and 31 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R.  §§ 3.159, 4.1-4.14, 4.150, 
Diagnostic Code 9913 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet.  
App. 112, 120-21 (2004) (Pelegrini II), the United States  
Court of Appeals for  Veterans Claims (Court) held that VA  
must inform the claimant of any information and evidence not  
of record (1) that is necessary to substantiate the claims;  
(2) that VA will seek to provide; and (3) that the claimant  
is expected to provide. 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1)  
Veteran status; (2) existence of a disability; (3) a 
connection between the  Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the  Veteran in November 2003, August 2006, May 2008, 
June 2008, and September 2008, These letters fully addressed 
all notice elements for all issues on appeal.  The November 
2003 letter was sent prior to the initial RO decision in this 
matter.  The letters informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, and 
August 2006, the RO provided the Veteran with notice of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With those 
letters, the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's VA treatment records 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  

The Veteran was also afforded VA examinations in connection 
with his claims.  See 38 C.F.R. § 3.159(c)(4) (2009).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate.  The 
examinations provided adequate basis for rating the Veteran's 
disorders.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).

Further, there is no objective evidence indicating that there 
has been a material change in the severity of the appellant's 
service-connected disorders since he was last examined.  See 
38 C.F.R. § 3.327(a) (2009).  The examinations in this case 
are adequate upon which to base a decision.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  See 38 C.F.R. § 3.159 (c)(4) 
(2009). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Goober, 14 Vet. App. 227 
(2000), off's, 281 F.3d 1384 (Fed. Cir. 2002); Della Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Increased Ratings 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R.  
§ 4.7.   

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or  
on appeal of a subsequent denial of an increased rating, it  
may be found that there are varying and distinct levels of  
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

TMJ

The Veteran claims that a higher rating is warranted for his 
service-connected TMJ beyond the currently assigned 20 
percent.  The diagnostic codes pertaining to the jaw are 
contained in 38 C.F.R. § 4.150, DCs 9900-9916.  However, 
assigning multiple ratings for the Veteran's jaw disability 
based on the same symptoms or manifestations would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14.

The Veteran's service-connected temporomandibular joint 
dysfunction has been rated under Diagnostic Code 9905 of VA's 
Schedule for Rating Disabilities of dental and oral 
conditions, which provides the rating criteria for limitation 
of motion of temporomandibular articulation.  Pursuant to 
this code provision, limitation of motion of 
temporomandibular articulation is rated based on inter- 
incisal range as follows: a maximum 40 percent disability 
rating is warranted where range of motion is from zero to 10 
mm.  A 30 percent disability rating is warranted when range 
of motion is from 11 to 20 mm.  A 20 percent disability 
rating is warranted for range of motion of 21 to 30 mm; and a 
10 percent disability rating is warranted for 31 to 40 mm.

Range of lateral excursion warrants a maximum 10 percent 
disability rating if limited from zero to 4 mm.  It is noted 
that ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.  38 
C.F.R. § 4.150, Diagnostic Code 9905. 

Upon careful review of the evidence of record, the Board 
finds that the Veteran's temporomandibular joint dysfunction 
most closely approximates a disability which warrants no more 
than a 20 percent disability rating.  

The record shows that the Veteran underwent a VA examination 
in December 2003.  He complained of jaw pain, the jaw 
locking, and being unable to eat properly as well as that he 
has face swelling.  On examination it was noted that left 
lateral excursion was to 7 mm with pain and right lateral 
excursion was to 5 mm with pain.  The jaw opened to 14 mm and 
deviated to the left and that as he continued to open his jaw 
to 42 mm, it deviated to the midline and then slightly to the 
right.  The diagnosis was post jaw surgery pain and TMJ.

VA outpatient treatment records show that the Veteran 
complained of jaw pain in June 2004, September 2006 and 
October 2008.  

The Veteran underwent a VA examination in January 2009.  It 
was noted that he had limited motion and had definite 
discomfort to palpation bilaterally of the masseter 
temporalis and lateral pteryohyoid muscles.  It was noted 
that the Veteran had headaches and difficulty chewing meats 
and other foods as well as unable to open wide.  Motion was 
noted as intercisional motion to 21mm, lateral excursion to 8 
mm on the left and 10 mm on the right with protrusive to 4 
mm.  

There is no indication that the Veteran's range of 
temporomandibular articulation was limited to less than 21 
millimeters, at any time during the appeal period, which 
would be required for the assignment of the next higher 30 
percent disability rating under Diagnostic Code 9905.  Nor is 
he entitled to a separate rating based on lateral excursion 
under DC 9905.  38 C.F.R. § 4.150.  As the next higher 30 
percent rating is not warranted, an even higher 40 percent 
rating is also not warranted.  
Thus a higher rating under DC 9905 is not supported by the 
record.  

The Board has considered whether a higher disability rating 
is warranted under other applicable diagnostic code 
provisions.  However, as the Veteran did not exhibit any 
nonunion of the mandible, a higher disability rating pursuant 
to Diagnostic Codes 9903 would not be appropriate.  And as 20 
percent is the highest rating available under DC 9904, 9907, 
9909, and 9912, those codes are not consideration.  

Further, the Veteran has never been diagnosed with, nor does 
he contend, that his jaw disability manifests chronic 
osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, any loss of the mandible, any loss of the ramus, 
any loss of the condyloid, or any loss or malunion of the 
maxilla.  Therefore, the Veteran's TMJ disability is not 
entitled to a higher rating under DCs 9900-9902, 9906, 9908, 
9911, and 9914-9916.  38 C.F.R. § 4.150.

The potential disabling effects of pain have been considered 
in evaluating the Veteran's service-connected TMJ.  While he 
has complained of difficulty chewing and pain the Board finds 
that this is contemplated in the 20 percent rating assigned.  
See DeLuca, supra.  There is no showing of any other 
functional impairment which would warrant a higher rating for 
the complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.59, 
4.130.  There is no showing of additional limitation of 
functional such as to enable a finding that the veteran's 
disability picture most nearly approximates the next-higher 
rating under Diagnostic Code 9905.  

The Veteran genuinely believes that the severity of his 
disability merits a higher rating.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of his service-connected residuals of right mandible 
fracture, and his views are of no probative value.  And, even 
if his opinion were entitled to be accorded some probative 
value, it is far outweighed by the detailed VA medical 
examination which shows that the criteria for a rating in 
excess of 20 percent for TMJ have not been met.  See Jandreau 
v.  Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Gilbert, 1 
Vet.  App. at 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.150, 
DCs 9900-9916.  

At no time during the pendency of this claim has the 
Veteran's disability met or nearly approximated the criteria 
for a rating in excess of 20 percent, and staged ratings are 
not for application.  See Hart, 21 Vet. App. at 505.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for 
residuals of right mandible fracture is not warranted.  See 
Gilbert, supra; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Residuals of Loss of Teeth 2, 3, 14, 25, 26, 27, 28, 29, 30, 
and 31.

The Veteran seeks a higher rating for residuals of loss of 
teeth now rated as noncompensable under DC 9913.   

Diagnostic Code 9913, for loss of teeth due to loss of 
substance or body of maxilla or mandible without loss of 
continuity, provides a compensable disability rating based on 
whether the lost masticatory surface can or cannot be 
restored by a suitable prosthesis.  If the lost masticatory 
surface cannot be restored, Diagnostic Code 9913 provides a 
maximum 40 percent disability rating for the loss of all 
teeth, a 30 percent rating for the loss of all upper teeth or 
all lower teeth, a 20 percent rating for the loss of all 
upper and lower posterior or upper and lower anterior teeth, 
a 10 percent rating for the loss of all upper anterior or 
lower anterior teeth, and a 10 percent rating for the loss of 
all upper and lower teeth on one side.  A noncompensable 
rating is assigned where the loss of masticatory surface can 
be restored by suitable prosthesis.  These ratings apply to 
bone loss through trauma or disease, such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, because such loss is not considered 
disabling.  38 C.F.R. § 4.150 (2009).  Hence, the level of 
disability rating to be assigned under Diagnostic Code 9913 
is dependent on the extent of loss and whether the loss can 
be restored by prosthesis.  

The Veteran was examined by VA in December 2003.  It was 
noted that the loss of teeth reduced the Veteran's chewing 
ability and that he ate soft food.  The examiner stated that 
the teeth can be replaced with a prosthesis.  On VA 
examination in January 2009, the examiner stated that a 
prosthesis is able to restore missing teeth.  

The Veteran has been afforded two VA dental examinations.  
These examinations show that a prosthesis is able to restore 
missing teeth.  Under these circumstances, a compensable 
evaluation is not warranted for the traumatic loss of these 
teeth.  

The Board finds that the criteria of Diagnostic Code 9913 are 
specific and that an evaluation in excess of 0 percent is 
warranted only when there is a certain degree of tooth loss 
that cannot be replaced by a suitable prosthesis.  Here, the 
Board concedes that the Veteran has missing teeth.  However 
these teeth are shown to be replaceable with a suitable 
prosthesis.  As they are replaceable, they do not meet the 
schedular criteria for a compensable rating.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim.

The Board has also considered whether other Diagnostic Codes 
are applicable.  Diagnostic Codes 9901-9904 are not 
applicable given that there is no impairment in masticatory 
function as a result of loss, nonunion, or malunion of the 
mandible.  Diagnostic Code 9905 is presently utilized for the 
20 percent rating presently assigned to the Veteran's 
service-connected JMJ dysfunction.  Similarly, the Veteran 
has not been shown to have any loss of the ramus, condyloid 
process, or hard palate, rendering Diagnostic Codes 9906 to 
9912 inapplicable.  Further, the Board finds that Diagnostic 
Codes 9914 to 9916 are not applicable here, given that no 
loss, nonunion, or malunion of the maxilla has been shown.

The Veteran genuinely believes that the severity of his 
disability merits a higher rating.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of his service-connected missing teeth disorder, and 
his views are of no probative value.  And, even if his 
opinion were entitled to be accorded some probative value, it 
is far outweighed by the medical evidence that clearly shows 
that the criteria for a compensable rating have not been met.  
See Jandreau v.  Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Gilbert, 1 Vet.  App. at 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.150, DCs  9900-9916.  

For all the foregoing reasons, the Board finds that the  
Veteran's service-connected missing teeth do not warrant a 
compensable rating at any time during the appeal period  38 
C.F.R. §§ 4.3, 4.7, 4.150, Diagnostic Code 9913.  Thus staged 
ratings are not for application.  See Hart, 21 Vet. App. at 
505. 

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted.  See Gilbert, supra; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  

Traumatic Arthritis of the Left and Right Ankles

The Veteran seeks higher ratings for his service connected 
right and left ankle disorders.   

As noted,  in general, evaluation of a service-connected 
disability  involving a joint rated on limitation of motion 
requires  adequate consideration of functional loss due to 
pain under  38 C.F.R. § 4.40 and functional loss due to 
weakness,  fatigability, incoordination or pain on movement 
of a joint  under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 
state that  disability of the musculoskeletal system is 
primarily the  inability, due to damage or inflammation in 
parts of the  system, to perform normal working movements of 
the body with  normal excursion, strength, speed, 
coordination and  endurance.  Functional loss may be due to 
the absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures.  It may also be due to 
pain supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See 38 
C.F.R. § 4.40.  The factors of disability affecting joints 
are reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  See 38 C.F.R. § 4.45.  

The Veteran's traumatic arthritis of the left and right ankle 
disabilities are currently rated as 20 percent disabling 
under DC 5271, for limitation of motion.  Normal range of 
motion of the ankle includes 0 to 45 degrees plantar flexion 
and 0 to 20 degrees dorsiflexion.  See 38 C.F.R. § 4.71a, 
Plate II.  

Under DC 5271, a 10 percent rating disability is assigned for 
"moderate" limitation of ankle motion whereas a 20 percent 
disability rating is assigned for "marked" limitation of 
ankle motion.  38 C.F.R. § 4.71a, DC 5271.  The Board 
observes that the words "slight," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.   

The Veteran underwent a VA joints examination in December 
2003.  The claims file was reviewed.  The Veteran complained 
of bilateral ankle pain, greater on the left, and he reported 
that his ankles feel weak and that there is a lack of 
endurance.  It was noted that the Veteran used braces and he 
reported that he wears braces on both ankles if he has to 
walk more than one-half a block.  He reported having some 
flare-ups of pain.  He reported having swelling and heat in 
his ankles greater on the left.  On examination, it was noted 
that the Veteran had full range of motion of the right ankle 
and the left ankle.  Both ankles had dorsiflexion to 20 
degrees with plantar flexion to 45 degrees.  He rotated 
externally and externally on the right without pain.   There 
was pain on full plantar flexion and dorsiflexion on the 
left.  Strength was 5/5 on the right and 5/5 with pain on the 
left.  There was mild tenderness to palpation of the left 
lateral malleolus with no tenderness to palpation on the 
right.  It was noted that there was no ankylosis.  The 
diagnosis was, traumatic arthritis of the ankles progressive 
in nature, the left being greater than the right. 

VA outpatient treatment record show treatment for complaints 
of ankle pain in June and July 2004.  Complaints continued in 
2005, 2006. 2007, and 2008.  In May 2006, he was issued 
braces by VA.  

The Veteran underwent a VA joints examination in April 2008 
which included evaluation of the ankles.  It was noted that 
as to the ankles there was instability.  Motion was noted as 
plantar flexion to 20 degrees with pain at 20 degrees.  X-
rays showed minor arthritic findings.  The diagnosis was, 
bilateral ankle osteoarthritis, likely from chronic 
instability.  

The Veteran was examined by VA in February 2009.  The claims 
file was reviewed and the Veteran's medical history was 
noted.  The Veteran reported that his symptoms had worsened 
and that he wears ankle braces when he does any walking.  It 
was noted that the Veteran was not employed, and that he 
ceased his last job doing delivery for a pharmacy due to 
increasing pain walking and getting in and out of his truck.  
He complained of morning pain when he first starts to stand 
after getting out of bed and also when he first gets up after 
sitting.  He stated that after walking 18-20 minutes there is 
swelling in the lateral aspects of both ankles with increased 
pain.  Examination showed slight tenderness laterally at both 
ankles and more particularly along the anterior joint line of 
the left ankle worse with dorsiflexion.  Motion was noted as 
right ankle dorsiflexion to 10 degree and left ankle 
dorsiflexion to 5 degrees.  Plantar flexion of the right 
ankle was to 40 degrees and left ankle plantar flexion was to 
30 degrees.  There was pain with dorsiflexion of both ankles, 
greater on the left.  Strength was 5/5 bilaterally.  It was 
noted that after repetitive range of motion, both ankles 
demonstrated pain, fatigability and a degree of weakness 
after range of motion with no specific lack of endurance and 
on incoordination.  X-rays of the left ankle showed no 
fraction, dislocation or arthritic change.  The right ankle 
X-rays showed mild exostosis at the medial malleoulus.  

The Board notes DC 5271 does not provide for a rating greater 
than 20 percent.  Indeed, the only diagnostic code for the 
ankle that provides for a rating greater than 20 percent is 
DC 5270 for "ankylosis" of the ankle.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet.  
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed.  
1987)). The Veteran is able to move his right and left 
ankles, albeit with limitation, so his ankles are clearly not 
ankylosed.  In fact, the December 2003 examiner specifically 
indicated no ankylosis of the ankles.  There is no other 
diagnostic code applicable to the ankle joint that provides 
for a rating greater than 20 percent.  

Functional loss was considered as required under 38 C.F.R. §§ 
4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this case, complaints of painful motion for both ankles are 
consistent throughout the appellate time frame.  The Veteran 
also was noted to walk using an ankle brace for extra 
stability.  The Veteran further indicated he could no longer 
work as a delivery man because he was unable to walk for 
prolonged periods or get in and out of his truck.   

The Veteran's limitation of motion is moderate.  The February 
2009 VA examination showed that after repetitive range of 
motion, both ankles demonstrated pain, fatigability and a 
degree of weakness after range of motion with no specific 
lack of endurance and on incoordination.  In short, the 
Veteran's restricted activities are mainly due to painful and 
limited motion, which is already part of the consideration of 
his current 20 percent rating, which represents marked 
limitation of motion.  The Veteran's functional loss does not 
warrant a greater rating then already awarded.  The Veteran 
has limitation of motion, but this is compensated by the 
current ratings.  Even considering any complaints of 
weakness, fatigability, or loss of function due to pain, a 
higher disability evaluation may not be assigned.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 
4.45 are applicable).  In order to be entitled to the next-
higher rating, the evidence must show findings which 
approximate ankylosis.   The evidence of record in this case 
does not establish ankylosis or disability comparable 
therewith.  Therefore, even considering additional functional 
limitation, there is no basis for assignment of a higher 
rating for either ankle.  

Separate disability ratings may be  assigned for distinct 
disabilities resulting from the same  injury so long as the 
symptomatology for one condition was  not "duplicative of or 
overlapping with the symptomatology"  of the other condition. 
See Esteban v. Brown, 6 Vet. App.  259, 262 (1994).  The 
Veteran's right and left ankles have been diagnosed with 
arthritis.  Whether the Veteran has arthritis of the ankles, 
however, would not warrant an increased rating or separate 
rate here.  

Arthritis is rated and primarily predicated on some evidence 
of limitation of motion.  The Veteran's current ratings, 
however, are entirely predicated on limitation of motion.   
Accordingly, assigning an additional 10 percent rating due to 
some evidence of arthritis of the left and right ankle would 
constitute impermissible pyramiding.  Id.  The diagnostic 
codes related to arthritis, moreover, do not provide for a 
rating greater than 20 percent and, thus applying the 
alternative diagnostic code would serve no useful purpose 
here.  See 38 C.F.R. § 4.71a, DC 5003.  

The Veteran genuinely believes that the severity of his 
disability merits a higher rating.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of his service-connected ankle disabilities, and his 
views are of no probative value.  And, even if his opinion 
were entitled to be accorded some probative value, it is far 
outweighed by the detailed findings, which show that the 
criteria for ratings in excess of 20 percent have not been 
met.  See Jandreau v.  Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Gilbert, 1 Vet.  App. at 49; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.150, DCs 9900-9916.  

In short, there simply is no diagnostic code that could be 
applied that would provide for a rating greater than 20 
percent for the Veteran's left ankle or for his right ankle.  
At no time during the pendency of this claim has either of 
the Veteran's disabilities met or nearly approximated the 
criteria for a rating in excess of 20 percent, and staged 
ratings are not for application.  See Hart, 21 Vet. App. at 
505.

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and an increased ratings 
for traumatic arthritis of the left and right ankles are not 
warranted.  See Gilbert, supra; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  

Extraschedular Considerations

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected TMJ, arthritis of the left and right ankles or 
residuals of missing teeth are inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's disorders with the established criteria found in 
the rating shows that the rating criteria reasonably describe 
the Veteran's disabilities and symptomatology for all of the 
disabilities at issue here.  

In short, having found that the first prong is met, there is 
nothing in the record to indicate that there is evidence in 
the medical records of an exceptional or unusual clinical 
picture.  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted. 


ORDER

An increased rating for temporomandibular joint (TMJ) 
syndrome, currently evaluated as 20 percent disabling is 
denied.

An increased rating for traumatic arthritis of the right 
ankle, currently evaluated as 20 percent disabling is denied.

An increased rating for traumatic arthritis of the left 
ankle, currently evaluated as 20 percent disabling is denied.  

An increased (compensable) rating for residuals of loss of 
teeth 2, 3, 14, 25, 26, 27, 28, 29, 30, and 31 is denied.


REMAND

The Court has recently held that a request for a total 
disability rating due to individual employability resulting 
from service-connected disability (TDIU), whether expressly 
raised by a  Veteran or reasonably raised by the record, is 
not a separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of a rating for a 
disability, it is part of the claim for benefits for the 
underlying disability.  Id at 454.

The record contains lay evidence that the Veteran's service-
connected ankle disabilities have rendered him unemployable.  
In his March 2005 substantive appeal, the Veteran stated that 
he could not work due to pain and locking of the jaw.  During 
his February 2009 VA examination, the Veteran reported that 
he was unable to work due to his right and left ankle 
conditions.  While the Court has determined that a claim for 
TDIU is part of the Veteran's claim for an increased rating 
currently on appeal, the RO has not explicitly adjudicated 
the entitlement to TDIU.  The Veteran would therefore be 
prejudiced if the Board were to decide this claim without 
prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement 
to TDIU to include supplying proper VCAA 
notice to the Veteran regarding TDIU 
claims.  In addition, if the  Veteran 
does not meet the schedular criteria for 
a grant of TDIU, determine whether the 
case should be referred to the Director 
of the VA Compensation and Pension 
Service for extra-schedular consideration 
under 38 C.F.R. § 4.16(b).

2.  If TDIU is not granted, the AOJ 
should issue a supplemental statement of 
the case, before returning the case to 
the Board, if otherwise in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


